STALEY, *Circuit Judge
MEMORANDUM AND ORDER
This is an appeal from a judgment of the Municipal Court wherein plaintiff, Arnold Gordon, was awarded judgment against defendant, Winthrop Elskoe, in the amount of Seven Hundred and Fifty Dollars and Ninety-five Cents ($750.95), plus Ninety Dollars ($90.00) attorney’s fees, and the costs of the action. Defendant contends that the Municipal Court erred in granting judgment for plaintiff because he failed to establish his claim by the preponderence of the credible evidence. In the alternative it is argued that: (1) assuming, arguendo, that defendant was negligent, plaintiff’s contributory negligence was in whole or in part the proximate cause of the accident and therefore defeats his claim; and (2) assuming, arguendo, that the plaintiff should have recovered because of the negligence of defendant, the award of damages was excessive.
Title 4 V.I.C. § 33, provides in pertinent part:
“ * * * Findings of fact shall not be set aside unless clearly erroneous and due regard shall be given to the opportunity of the municipal court to judge the credibility of the witnesses. * * *”
The court has carefully examined the record in this case and is not in the least persuaded that the Municipal Court’s findings are clearly erroneous. Nor does the court believe that the Municipal Court erred in its award of damages.
Accordingly, the judgment of the Municipal Court will be affirmed.

 Sitting by designation.